Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 3 November 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                      3 November 1781
                  
                  Mille raisons s’opposent au désir que j’aurois de rester plus longtemps dans cette Baye; la plus forte, c’est ma mission qui m’appelle ailleurs.  Trouvés bon en consequence, que j’ai l’honneur de Faire mes adieux á Votre Excellence, et de luy demander de me conserver une place dans son souvenir.  je regarde comme infiniment heureux pour moy d’avoir pû être de quelqu’utilité aux Etâts unis, mais je regarderois comme un avantage au moins aussi précieux, si je pouvois me flatter d’emporter avec moy votre estime et votre amitié.  j’ai l’honneur d’être avec un respectueux attachement De Votre Excellence
                  
                     Comte de Grasse
                  
               